Citation Nr: 0418776	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

The propriety of initial evaluations for service-connected 
diabetes mellitus, with peripheral neuropathy, rated as 40 
percent disabling, and major depression, hypertension, left 
knee pain, right foot pain, degenerative spondylosis at L4-
L5, bilateral hearing loss, each rated as 10 percent 
disabling; initial separate 10 percent evaluations for each 
ear pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003) for bilateral tinnitus; as well 
as entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1979, 
and from February 1986 to May 2002, with no foreign service.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of April 
2002, November 2002 and May 2003 rating decisions of the 
Montgomery, Alabama, VA Regional Office (RO).  

In April 2002 the RO entitlement to service connection for 
diabetes mellitus, assigning an initial 40 percent disability 
rating, and granted claims of service connection, with 10 
percent initial ratings each for hypertension, left knee 
pain, right foot pain, bilateral hearing loss and tinnitus.  

In November 2002 the RO granted service connection for 
degenerative spondylosis at L4-L5, assigning an initial 10 
percent rating, and denied a claim of entitlement to a TDIU.  

In May 2003 the RO granted service connection for major 
depression, assigning an initial 30 percent disability 
rating.  

The veteran's appeal of the above ratings are initiated 
following original awards of service connection.  
Consequently, the rating issues on appeal are not the result 
of claims for increased entitlement, but rather ones 
involving the propriety of the original evaluations assigned 
to each disorder.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

All of the above issues, with the exception of the propriety 
of an initial 10 percent rating for bilateral tinnitus, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran has been awarded the maximum disability 
rating allowed for his tinnitus pursuant to the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

2.  VA's Office of General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.  


CONCLUSION OF LAW

The veteran's claim questioning the propriety of an initial 
10 percent disability evaluation for bilateral tinnitus, to 
include separate ratings for each ear pursuant to the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003), 
is denied as a matter of law.  VAOPGCPREC 2-03; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

Prior to the initiation of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  



The VCAA eliminated the former statutory requirement that 
claims be well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted. See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

In this case, the veteran's claim was filed in February 2002, 
after the November 2000 effective date of the VCAA, and 
remains pending.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F. 3d 
1327 (Fed. Cir. 2003).

However, in the present case, as will be explained below, the 
law, and not the evidence, is dispositive.  The United Court 
of Appeals for Veterans Claims (CAVC) has held that when the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter, the VCAA can have no effect on 
the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable 
where law, not factual evidence, is dispositive).  Therefore, 
the Board finds that no further action is necessary under the 
VCAA in this case and that the case is ready for appellate 
review.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  

The veteran is service-connected for bilateral tinnitus and 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, effective 
June, 1, 2002.  The 10 percent rating is the maximum 
schedular rating for tinnitus under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003 to add additional notes 
following the diagnostic code.  Relevant to the veteran's 
appeal, Note (2), as revised, sets out:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

The Board notes that RO has reviewed the veteran's claim 
under the amended regulations, as evidenced by the May 22, 
2003 statement of the case (SOC), at page 10.  Thus, the 
veteran has been advised of the changes.  In any event, the 
Board may consider regulations not considered by the agency 
of original jurisdiction if the claimant will not be 
prejudiced by the Board's action in applying those 
regulations in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

The Board finds that the pertinent regulations do not contain 
any substantive changes that affect this particular case, but 
instead act as clarification.  In effect, the revised 
regulations amend the Rating Schedule to state more 
explicitly the method of evaluation of tinnitus under 
Diagnostic Code 6260 that has existed throughout the entire 
period of this appeal.  

The intended effect of this action is to codify a long-
standing VA practice by stating that recurrent tinnitus will 
be assigned only a single 10-percent evaluation whether it is 
perceived in one ear, both ears, or somewhere in the head.  
68 Fed. Reg. at 25,822.

In a precedential opinion VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-03 (May 22, 2003).  In reaching its 
holding, the General Counsel noted VA's discussion of the 
nature of tinnitus in a recent notice of proposed rulemaking 
concerning the rating schedule provision governing tinnitus, 
published at 67 Fed. Reg. 59,033 (2002).  The notice of 
proposed rulemaking indicated that true tinnitus, i.e., the 
perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  

VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-03, p. 3.  

VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id.  



The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

The VA General Counsel explained that the 1999 amendment did 
not reflect any change in view as to the nature of tinnitus 
itself.  Thus, the most recent amendment DC 6260 in 2003 
definitively stating that only a single 10% disability rating 
is authorized for tinnitus merely restates the law as it 
existed both prior to and after the 1999 amendment.  
Accordingly, the rule that only a single 10% disability 
rating is authorized for tinnitus regardless of whether the 
tinnitus is perceived as unilateral, bilateral, or in the 
head is for application in cases arising both before and 
after the 1999 amendment.  

Thus, there is no basis for a higher award under the rating 
schedule.  Although the Board appreciates the argument on 
behalf of the appellant, the Board is bound by the precedent 
opinion of the VA General Counsel that addresses the matter 
at hand.  38 U.S.C.A. § 7104(c).

Therefore, as the Board is bound by this opinion, the 
veteran's claim for separate 10 percent ratings for each ear 
for his service-connected tinnitus must be denied.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The Board also notes that the RO adjudicated the issue of 
entitlement to an extra-schedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  

Although the Board has no authority to grant an extra-
schedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1).

In this case the veteran makes no argument and there is no 
competent evidence suggesting that tinnitus requires frequent 
hospitalization or treatment, that such interferes with 
employment, or that such manifests in an exceptional way so 
as to represent an unusual disability picture not adequately 
contemplated by the Rating Schedule.  Thus, the Board finds 
that extraschedular referral is not warranted in this case.

Accordingly, the appellant's claim for initial separate 10 
percent evaluations for each ear pursuant to the provisions 
of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003) for 
bilateral tinnitus must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995).  The tinnitus claim is denied.  


ORDER

Entitlement to initial separate 10 percent evaluations for 
each ear pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003) for bilateral tinnitus is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The purpose of this REMAND is to 
assure compliance with VCAA, and to resolve conflicting 
medical issues raised by the evidence of record.  

In July 2003, the RO issued a VCAA notice letter to the 
veteran, which it later acknowledged confused the very nature 
of the claims on appeal.  Although a second corrected VCAA 
notice letter was issued in January 2004, which clarified the 
issue on appeal regarding the claims (other than tinnitus) on 
appeal, neither of these notices, nor the combined effect of 
both, totally comply with the mandates of VCAA as interpreted 
by CAVC in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

The Board has carefully reviewed the medical evidence of 
record, and finds that additional medical development is 
necessary.  Where the medical record is insufficient, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See 
Suttman v. Brown, 5 Vet. App. 127, 128 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In the present case on appeal, the VA examinations of March 
2002, October 2002 and April 2003, included no review of the 
veteran's VA claims file-and the documented clinical history 
contained therein.  More significantly, the Board notes that 
the VA medical findings and opinion evidence of record 
conflicts significantly with conclusions contained in two 
non-VA medical statements of Drs. TL and CL (Maxwell Air 
Force Base Medical Clinic).  

Specifically, objective joint and muscle findings on VA 
examinations in March 2002, October 2002 and April 2003 were 
limited, while the October and December 2002 hand-written 
medical statements of Drs. TL and CL conclude, with little 
notation of actual clinical findings, that the veteran is 
essentially unemployable as a result his disabilities, which 
are service-connected.  While the bases of these non-VA 
medical statements remain uncertain, and the Board notes that 
both the veteran's hypertension and his diabetes mellitus 
were found on VA examination to be "well controlled" on 
medication.  

Additionally, the veteran has repeatedly denied the need for 
any significant medical treatment for any of his 
disabilities-the veteran testified in December 2003 that he 
merely attends regular follow-up appointments no more 
frequent than every month, and less often.  This medical 
evidence is irreconcilable, and must be resolved upon further 
examinations.  Suttman, Green, supra.  

Given the above, the Board is of the opinion that the veteran 
should be scheduled for VA spine and joints examinations, as 
well as examinations for hypertension and diabetes mellitus, 
in order to assess the current severity of his service-
connected disabilities, and to resolve the questions raised 
by the conflicting medical evidence of record.  See Green v. 
Derwinski, 1 Vet.App. 121 (1991); Cousino v. Derwinski, 
1 Vet. App. 536 (1991).  See also, 38 C.F.R. § 4.42 (2000), 
which underscores the importance of complete VA medical and 
psychiatric examinations, noting that, "when complete 
examinations are not conducted...it is impossible to 
visualize the nature and extent of the service-connected 
disability."  

In requesting additional VA or fee-basis examinations, the 
Board emphasizes that the VA examinations presently of record 
are inadequate for other significant reasons, one being that 
CAVC has held that in the case of a claim for a TDIU, VA's 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service-
connected disability has on his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2003).  In this case, the record does 
not include opinions sufficient as to each of the veteran's 
service-connected disabilities, the evidence is conflicting 
(as noted above), and the Board cannot enter a determination 
as to the veteran's employability due to his service-
connected disabilities based on the record before it.  

The Board also notes that service connection has been granted 
for "left knee pain," and "right foot pain," as well as 
diabetes mellitus, with peripheral neuropathy.  The veteran 
has questioned the propriety of the initial percentage 
ratings assigned to each of these disabilities.  The VA 
examiners who have seen the veteran to date have failed to 
identify any left knee pathology or diagnosis, and the Board 
points out that the veteran has denied any left knee injury.  

In this regard, the CAVC has held that a complaint of joint 
pain without history of injury, in the absence of objective 
medical evidence of a diagnosed or identifiable underlying 
disease, is not a "disability" for which compensation 
benefits are payable.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), aff'd in part, 239 F.3d 1356 (Fed. Cir. 2001), 
vacated and remanded on other grounds, (U.S. Vet. App. Nov. 
6, 2001).  

The assessment of the VA examiner as to "left knee pain" 
does not, therefore, constitute a current medical diagnosis 
of disability, and the matter of diagnosis should be resolved 
on VA examination.  Additionally, while the veteran's "right 
foot pain" is accompanied by the March 2003 VA examiner's 
notation of a right calcaneal spur, symptoms of service-
connected diabetes mellitus-related peripheral neuropathy 
should be identified and distinguished from other service-
connected disability on examination.  

In closing, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  Accordingly, the case is 
remanded to the VBA AMC for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, and 
any other applicable legal precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each of his claims-primarily competent 
medical evidence, with objective clinical 
findings on examination and review of his 
entire documented clinical history, as to 
the severity of each service-connected 
disability, in terms which relate the VA 
Schedule for Rating Disabilities, 
38 C.F.R. Part 4, and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran and his representative should 
also be specifically advised of the sort 
of evidence needed to support the TDIU 
claim on appeal, in particular, evidence 
that addresses the factors listed at 
38 C.F.R. § 4.16 (2003), and should be 
further advised as to whether he or VA is 
responsible for obtaining such 
information.  The veteran also should be 
invited to submit any evidence he might 
possess which is supportive of the 
appeal, including an updated employment 
history and information concerning any 
recent education, vocational 
rehabilitation or change in occupation or 
disability status.  The veteran and his 
representative should be provided an 
adequate time in which to respond to the 
VCAA notice and the evidence request.  




3.  The VBA AMC should arrange for all 
indicated VA examinations by all 
appropriate medical specialists (who have 
not previously seen or examined the 
veteran, if possible) including on a fee 
basis if necessary, each of whom has 
carefully reviewed the veteran's 
documented clinical medical history for 
the purpose of ascertaining the current 
nature and extent of severity of each of 
the veteran's service-connected 
disabilities at issue, notably diabetes 
mellitus with peripheral neuropathy, 
hypertension, the etiology and diagnosis 
of any left knee pathology (a diagnosis 
is specifically requested), right foot 
calcaneal spur and foot pain (apart from 
any peripheral neuropathy, to the extent 
possible), and degenerative spondylosis 
at L4-L5.   

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the appropriate respective 
examiners prior and pursuant to 
conduction and completion of the 
examination(s).  

The examiners must NOT ONLY annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examinations, but the reports must 
include specific reference to the October 
2002 and December 2002 medical 
conclusions of Drs. T. L. and C. L., the 
veteran's service medical records, and 
the March 202, October 2002 and April 
2003 VA examination reports and findings, 
when answer the following medical 
questions:



(a)  With specific reference to the 
objective clinical history, including 
(but not limited to) that identified 
above, please determine whether the 
veteran's diabetes mellitus and 
hypertension are well controlled on 
medication, and identify any and all 
symptoms of service-connected diabetes 
mellitus, including peripheral 
neuropathy, apart from any right foot or 
left knee pathology, and identify the 
symptoms of service-connected 
hypertension.  

(b)  Does service-connected degenerative 
spondylosis at L4-L5, or any service-
connected left knee or right foot 
disorder, cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.

(c)  With respect to the complaints of 
knee, foot and back pain, the appropriate 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
any service-connected disability.  

(e)  An opinion as to whether the veteran 
has been rendered unemployable for VA 
compensation purposes due to service-
connected disabilities must also be 
obtained.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in a denial(s).  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



